DETAILED ACTION
Receipt of Arguments/Remarks filed on May 31 2022 is acknowledged. Claim 9 was/stands cancelled. Claims 1, 10-12, 18, 21-22, 24 and 26-28 were amended. Claims 1-8 and 10-28 are pending. Claims 5, 7-8, 18-20 and 25-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 29 2017. Claims 1-4, 6, 10-17, 21-24 and 28 are directed to the elected invention.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 31 2022  was considered by the examiner.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6, 10-17 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Boock et al. (USPGPUB No. 20140094671, cited in the Office action mailed on October 10 2017) in view of Cao et al. (Journal of Biomedical Materials Research A, 2013, cited in the Office action mailed on 2/26/18), Pacetti (US Patent No. 8101156, cited in the Office action mailed on 6/11/18), Jiang et al. (USPGPUB No. 20080181861, cited in the Office action mailed on October 10 2017) and Hughes et al. (USPGPUB No. 20130053666).  
Applicant Claims
	The instant application claims a device for measurement of an analyte concentration, the device comprising: a continuous implantable sensor configured to generate a signal associated with a concentration of an analyte; and a sensing membrane located over the continuous implantable sensor, the sensing membrane comprising: a biointerface layer forming an outermost layer of the sensing membrane, wherein the biointerface layer comprises a biointerface polymer, wherein the biointerface polymer comprises a backbone, wherein the backbone comprises crosslinked polyurethane or polyurea segments, a first hydrophilic component and a second hydrophilic component, wherein the first hydrophilic component comprises one or more zwitterion containing repeating units bonded to at least two repeating units of the backbone, wherein the zwitterion-containing repeating units comprise 10-55% by weight of the biointerface polymer and wherein the first hydrophilic component and the second hydrophilic component are different.
Determination of the Scope and Content of the Prior Art
(MPEP §2141.01)
Boock et al. is directed to zwitterion surface modifications for continuous sensors.  Claimed is a device for measurement of an analyte concentration, the device comprising: a sensor configured to generate a signal associated with a concentration of an analyte; and a sensing membrane located over the sensor, the sensing membrane comprising a diffusion resistance domain configured to control a flux of the analyte there through, wherein the diffusion resistance domain comprises a base polymer and one or more zwitterionic compounds, and wherein the base polymer comprises both hydrophilic and hydrophobic regions (claim 1).  The sensor is an electrode (claim 13), configured for continuous measurement of an analyte concentration (claim 14) and wherein the analyte is glucose (claim 15).  Base polymers include polyethers and polyurethanes wherein polyurethanes may include polyurethane copolymers such as polyether-urethane.  The base polymers may be selected for their bulk properties, such as, but not limited to, tensile strength, flex life, modulus and the like.  Polyurethanes are known to be relatively strong and to provide numerous reactive pathways which properties may be advantageous as bulk properties for a membrane domain of the continuous sensor.  A linear base polymer including biocompatible segmented block polyurethane copolymers comprising hard and soft segments may be used. In some embodiments, the hard segment of the copolymer may have a molecular weight of from about 160 daltons to about 10,000 daltons (0.16 to 10 kDa).  In some embodiments, the molecular weight of the soft segment may be from about 200 daltons to about 10,000,000 daltons (0.2 kDa to 10,000 kDa. It is contemplated that polyisocyanates used for the preparation of the hard segments of the copolymer may be aromatic or aliphatic diisocyanates. The soft segments used in the preparation of the polyurethane may be a polyfunctional aliphatic polyol, a polyfunctional aliphatic or aromatic amine, or the like that may be useful for creating permeability of the analyte (e.g. glucose) there through, and may include, poly(ethylene glycol) (PEG) (paragraph 0137).  Zwitterionic compounds include sulfobetaines such as octyl sulfobetaine.  It will be appreciated that many more zwitterionic compounds or precursors or derivatives thereof may be applicable (paragraph 0148).  Zwitterionic compounds may be incorporated into the bioprotective domain surface-active groups in one or more polymers used in the preparation of the domain (paragraph 0149 and 0163).  In one embodiment a polyurethane-based resistance domain, the hydrophilic polymer component is polyethylene oxide.  One useful hydrophilic polymer component is a polyurethane polymer that includes about 20% hydrophilic polyethylene oxide (paragraph 0159).    The diffusion resistance domain comprises one or more zwitterionic surface active groups up to 5% of the domain (paragraph 0163).  It is taught that in-vivo sensors are susceptible to fouling from nonspecific protein adsorption and cell adhesion.  Thus, in-vivo sensors with surface treatment which resist nonspecific protein adsorption and cell adhesion are desired (paragraph 0006).  In some embodiments, the hydrophilic polymer maybe crosslinked.  Crosslinking can be achieved by any of a variety of methods for example by adding a crosslinking agents.  In some embodiments, a polyurethane polymer may be crosslinked in the presence of PVP by preparing a premix of the polymers and adding a crosslinking agent just prior to the production of the membrane.  Alternatively, it is contemplated that crosslinking may be achieved by irradiation at a wavelength sufficient to promote crosslinking between the hydrophilic polymer molecules which is believed to create a more tortuous diffusion path through the domain (paragraph 0193).  Concentrations of crosslinking agent is from about 3 to about 10 dry weight percent (paragraph 0194).  Crosslinking of the bioprotective domain is taught (paragraphs 0135, 0235).  An interference domain (interference layer) is taught. The interference domain reduces the permeation of one or more interferents into the electrochemically reactive surfaces (paragraph 0172).  The interference domain may comprise one surface-active end group containing polymer or a blend of two or more.  In one embodiment, the interference domain comprises a blend of two or more polymers wherein one polymer comprises a negatively charged surface-active end group and the other polymer comprises positively charged surface-active end groups (paragraphs 0175-0176, 0178).   The diffusion resistance domain is a unitary bioprotective/diffusion resistance domain (claim 16).  This domain can be the outermost domain.   Having zwitterionic compounds in the outermost domain of the membrane results in reduced sensor drift (example 1, paragraph 0126, 0153).   
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	Boock et al. does not specify the contact angle.  While Boock et al. suggest crosslinked polyurethane polymers with both hydrophilic and hydrophobic regions and the inclusion of zwitterionic moieties, Boock et al. does not expressly teach a polymer backbone comprising polyurethane, sulfobetaine with an isocyanate polymerization group and PEG.  However, this deficiency is cured by Cao et al. and Jiang et al.
	Cao et al. is directed to polyurethane containing zwitterionic sulfobetaine and their molecular chain rearrangement in water.  It is taught that polyurethanes are considered excellent biomedical materials possessing desirable physical/chemical properties and proved biocompatibility.  The polyurethanes have been used in various biomedical applications.  Improved non-thrombogenicity is always beneficial.  Various materials such as polyethylene glycol have been introduced into polyurethanes.  In addition to this substance addition has been focused on introducing materials containing zwitterion groups such as sulfobetaine.  Zwitterion groups have good hydrophilicity and there is numerous evidence that introduction of zwitterionic groups into materials enhance their biocompatibility.   Material containing sulfobetaines exhibit good biocompatibility featured by non-fouling properties and much lower protein adsorption.  However attention of other researchers have been attracted just by graft of zwitterionic sulfobetaines on the surface of materials.  The introduction of sulfobetaines into polymer bulks are rarely reported (page 909, first two paragraphs).  Taught is the design and synthesis of novel polyurethanes containing sulfobetaines by a combination of ring opening polymerization and chain extension reaction.  Scheme 1 shows the synthetic route of PUR-APS (polyurethane-N,N’-bis(2-hydroxyethyl) methylamine ammonium propane sulfonate).

    PNG
    media_image1.png
    300
    767
    media_image1.png
    Greyscale
The polydispersity and molecular weight of the PUR-APS are taught in table 1.  Contact angles are taught in figure 4.  It is taught that the increase of molecular weight decreased the hydrophilicity of the prepolymers.  Contact angles of polyurethanes containing sulfobetaines were smaller than that of pure polyurethanes thereby indicating an increase of the hydrophilicity with the introduction of sulfobetaines (page 913, last paragraph).  It is taught that the introduction of sulfobetaine units into the polyurethane resulted in the enhancement of surface hydrophilicity and reduction of protein absorption.  In addition the blood compatibility of the polymers featured little hemolysis and delay of blood clotting time.  Therefore the polymers have excellent biocompatibility (pages 916-917, last paragraph).  
Jiang et al. is directed to super-low fouling sulfobetaine and carboxybetaine materials and related methods.  Representative monomers for making sulfobetaine polymers include sulfobetaine methacrylate and other sulfobetaine compounds with isocyanates and hydroxyl groups (paragraph 0082).  In one embodiment, the sulfobetaine material is a diblock copolymer comprising sulfobetaine and poly(propylene oxide) (paragraph 0064).  Low polydispersity indicate that well-controlled polymerization accuracy (paragraph 0090).  Polydispersity taught include 1.232 and 1.353 (table 1).  
Boock et al. does not teach the instantly claimed sulfobetaine in the instantly claimed amount.  However, this deficiency is cured by Pacetti.
Pacetti is directed to methods of manufacturing copolymers with zwitterionic moieties and dihydroxyphenyl moieties and use of same. Taught are biocompatible polymers for coating implantable medical devise.  The polymers include zwitterion-including monomers (column 1, lines 40-45).  Examples of desirable properties for implant coatings include adhesion to the implant to prevent delamination, adequate elongation to accommodate implant deformation without buckling or cracking; biocompatibility include hemocompatibility and chronic vascular tissue compatibility, etc. (columns 1-2, lines 60-67 and 1-13).  Zwitterions are known for their biocompatibility.  The zwitterion monomer provides water absorption which is useful for tuning copolymers for desired drug permeability.  The zwitterion copolymer can be included in an amount from about 1 to about 50 mol% (column 3, lines 41-52).  Zwitterions include sulfobetaine (column 3, line 57).    
While Boock et al. teaches an interference layer comprising cationic and anionic polymers, Boock et al. does not expressly teach an interference layer that is a bilayer.  However, this deficiency is cured by Hughes et al.
Hughes et al. is directed to polymer membranes for continuous analyte sensors.  The device has an interference domain that reduces permeation of one or more interferents (paragraph 0002).  Bilayers of polycation and polyanion alternating layers are taught (paragraph 0161-0164).  The interference blocking ability provided by the alternating polycationic layer(s) and polyanionic layer(s) can be adjusted and/or controlled by creating covalent cross-links between the polycationic layer(s) and polyanionic layer(s).  The thickness of the layer can impact its permeability to interferents.  The overall thickness can be controlled by adjusting the number of layers (paragraphs 0168-0169).  By providing an interference domain with differing linear charge densities, an interference domain may be formed that comprises different polycationic/polyanionic bilayers that are designed specifically to exclude different interfering species based on certain characteristics of the targeted interfering species (paragraph 0173).    
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings Boock et al., Jiang et al., Pacetti, Cao et al. and Hughes et al. and incorporate the sulfobetaine in the backbone of the polyurethane polymer.  One of ordinary skill in the art would have been motivated to incorporate the sulfobetaine in the backbone of the polyurethane in order to enhance the surface hydrophilicity of the polymer as to enhance biocompatibility and reduce protein absorption as taught by Cao et al. and Pacetti.  Since Cao et al. recognizes that before their invention, inventors only grafted the zwitterionic monomer but their invention actually incorporates the zwitterionic monomer into the polymer for improved blood compatibility which would be advantageous for an in-vivo device, thus there is a reasonable expectation of success.    It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize both the polyurethane polymer in addition to another zwitterionic compound such as octyl sulfobetaine.  One of ordinary skill in the art would have been motivated to utilize both as Boock et al. claim the polymer and a zwitterionic compound and suggest the use of more than one zwitterionic compound.  Additionally, since Boock et al. teach the desirability of reducing nonspecific protein binding and this is what the zwitterion does as taught by Cao, there is a reasonable expectation of success.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to crosslink the polyurethane in order to create a more tortuous diffusion path through the domain as taught by Boock et al.  Since Boock et al. contemplates crosslinking polyurethane, there is a reasonable expectation of success.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings Boock et al., Jiang et al., Pacetti, Cao et al. and Hughes et al.  and utilize different sulfobetaines.  Jiang et al. teach that sulfobetaine polymers can be made with a sulfobetaine isocyanate and Cao et al. teach use of an isocyanate for use in forming the polyurethanes, it would have been obvious to one of ordinary skill in the art to replace the APS (sulfobetaines with hydroxyl groups) with a sulfobetaine isocyanate as Jiang et al. teach both can be utilized to form sulfobetaine polymers.  Regarding the claimed sulfobetaine, Cao et al. teaches a sulfobetaine with an alkyl z group, R1 and R3 are polymerizable and R2 is an alkyl group.  The polyurethane of Cao et al. has the cationic group in the backbone.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings Boock et al., Jiang et al., Pacetti, Cao et al. and Hughes et al. and utilize an interference domain with alternating layers of polycations and polyanions. One skilled in the art would have been motivated to utilize alternating layers (i.e. bilayer) in order to adjust and/or control the interfering characteristics as taught by Hughes et al.  Since Boock et al. suggests an interference layer for the same purpose as Hughes et al. and suggests that polycationic and polyanionic materials can be utilized there is a reasonable expectation of success.  
Regarding the claimed outermost domain of the sensing membrane, Boock et al. teaches that the bioprotective domain comprises a base polymer with both hydrophilic and hydrophobic regions and one or more zwitterionic compounds (paragraph 0007).  The bioprotective domain comprises up to about 5 wt% zwitterionic compounds.  Figure 2A establishes the bioprotective domain is the outermost domain.  
Regarding the claimed concentration of zwitterionic repeat units, polyurethane and polyethylene oxide, Boock et al. teaches 20% of polyethylene oxide which reads on the instantly claimed amount.  Pacetti teaches an overlapping amount of zwitterionic repeat units.   Regarding the claimed contact angle, firstly, Cao et al. teaches manipulation of the contact angle and contact angles appearing to read on those instantly claimed. Secondly, Cao et al. recognizes that the addition of PEG and the zwitterionic moiety lowers the contact angle.  Therefore, it would have been obvious to one of ordinary skill in the art to manipulate the amount of PEG and zwitterionic moiety and therefore ultimately the amount of polyurethane in order to achieve the desired contact angle.  Additionally, one skilled in the art would have been motivated to manipulate the amount in order to manipulate the biocompatibility and water absorption as suggested by Cao et al. and Pacetti.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been obvious to one of ordinary skill in the art at the time of the invention to engage in routine experimentation to determine optimal or workable ranges that produce expected results.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955). NOTE: MPEP 2144.05.  It is noted that PEG reads on the second hydrophilic component and the zwitterionic repeat unit reads on the first hydrophilic component.  Since structurally the zwitterionic repeat unit is different than just PEG, they read on the recitation that the first and second hydrophilic components are different.
Regarding the claimed contact angle, firstly, Cao et al. teaches manipulation of the contact angle and contact angles appearing to read on those instantly claimed.  Secondly, Cao et al. recognizes that the addition of PEG and the zwitterionic moiety lowers the contact angle.  Therefore, it would have been obvious to one of ordinary skill in the art to manipulate the amount of PEG and zwitterionic moiety and therefore ultimately the amount of polyurethane in order to achieve the desired contact angle.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been obvious to one of ordinary skill in the art at the time of the invention to engage in routine experimentation to determine optimal or workable ranges that produce expected results.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955). NOTE: MPEP 2144.05.
Regarding the claimed molecular weight of the polymer, Boock et al. and Cao et al. teaches an overlapping amount.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05.
Regarding the claimed polydispersity, Jiang et al. teaches that low polydispersity indicates a well-controlled polymerization accuracy.  One of ordinary skill in the art would have desired a low polydispersity such as 1.2 or 1.3 (which reads on about 1.4) as it insures polymerization accuracy.  Furthermore, Cao et al. teaches a polydispersity reading on the instant claims.  

Response to Arguments
Applicants’ arguments filed May 31 2022 have been fully considered but they are not persuasive. 
Applicants argue that claim 1 requires a crosslinked polyurethane and/or polyurea segments which is in the outermost layer.  It is argued the cited prior art does not teach this limitation or the concentration of the zwitterion-containing repeating units.  
Regarding Applicants’ arguments, Figure 2A of Boock et al. teaches the outermost domain is the bioprotective domain.  Boock et al. teaches at least in paragraphs 0135 and 0235 that the polymer of the bioprotective domain is crosslinked.  Therefore, the examiner cannot agree that the cited prior art doesn’t teach a crosslinked polymer in the outermost domain.  Regarding the concentration of the zwitterionic monomer, firstly Boock et al. teaches up to 5 wt% of a zwitterionic monomer.  While Pacetti teaches the zwitterion copolymer can be included in an amount from about 1 to about 50 mol% and this is not wt% the examiner cannot agree that this amount wouldn’t overlap with the claims.  This concentration indicates that up to 50% of the totality of the polymer could be zwitterion.  Since Boock et al. suggests up to 5 wt% and Pacetti teaches that up to half of the polymer could bet zwitterionic, the cited prior art teaches an overlapping range.  It is generally noted that differences in concentrations do not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Given that applicant did not point out the criticality of the concentration of the zwitterion of the invention, it is concluded that the normal desire of scientists or artisans to improve upon what is already generally known would provide the motivation to determine where in a disclosed set of ranges is the optimum concentrations. NOTE: MPEP 2144.05.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6, 10-17 and 21-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of US Patent No. 11112377 (copending Application No. 15394520 (USPGPUB No. 20170188921)) in view of Gough et al. and Hughes et al.  Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims overlap in scope.  
The instant application claims a device for measurement of an analyte concentration, the device comprising: a continuous implantable sensor configured to generate a signal associated with a concentration of an analyte, the analyte comprising glucose; and a sensing membrane located over the continuous implantable sensor, the sensing membrane comprising: an interference layer comprising at least one bilayer formed from a first layer of a polyanionic material and a second layer formed from a second layer of a polycationic material; a biointerface layer, wherein the biointerface layer comprises a biointerface polymer, wherein the biointerface polymer comprises a backbone, wherein the backbone comprises crosslinked polyurethane or polyurea segments, wherein the biointerface polymer comprises a first hydrophilic component and a second hydrophilic component, wherein the first hydrophilic component comprises one or more zwitterion containing repeating units comprising a cation and an anion, wherein the cation, the anion, or, a combination thereof, of the zwitterion-containing repeating unit is part of the backbone of the biointerface polymer, wherein the zwitterion-containing repeating unit is bonded to at least two repeating units of the biointerface polymer, wherein the zwitterion-containing repeating units comprise 10-55% by weight of the biointerface polymer, wherein the first hydrophilic component and the second hydrophilic component are different.
Patent ‘377 claims a device for measurement of an analyte concentration, the device comprising: a sensor configured to generate a signal associated with a concentration of an analyte; and a sensing membrane located over the sensor, the sensing membrane comprising an enzyme layer, wherein the enzyme layer comprises an enzyme and an enzyme-layer polymer capable of retaining at least 80% of initial enzyme loading when contacted with an aqueous condition for 1 hr at 37 °C, and wherein the polymer comprises polyurethane and/or polyurea segments and one or more zwitterionic repeating units, and wherein at least one zwitterionic repeating unit is an internal zwitterionic repeating unit and the at least one zwitterionic repeating unit comprises a betaine compound or a precursor thereof.  Sulfobetaines are claimed.  Isocyanate polymerization groups are claimed.  A polyethylene oxide segment is also claimed. A crosslinker is claimed.  
Patent ‘377 does not specify a contact angle.  However, this deficiency is cured by Gough et al.
	Gough et al. is directed to membranes with controlled permeability to polar and apolar molecules in solution and methods of making same.  The membranes of the invention all include a first polymer and a second polymer that do not generally share the same solubility properties in their uncrosslinked forms in that the first polymer is substantially hydrophobic and the second polymer is substantially hydrophilic (paragraph 0048).  The first polymer is a substantially hydrophobic polymer, wherein the polymer chains may be cross-linked to one another. Hydrophobic polymers can comprise sufficient amounts of non-polar components so that water tends to bead up on the polymer rather than spread out, indicating surface hydrophobicity. For example, the contact angle of water on the polymer surface can be at least 90° (paragraph 0051).  The second polymer is a substantially hydrophilic polymer, wherein the polymer chains can be crosslinked with themselves. Hydrophilic polymers can comprise sufficient amounts of polar components so that water tends to not bead up on the polymer but rather spreads out. For example, the contact angle of water on the polymer surface can be less than 90° (paragraph 0062).  
Patent ‘377 does not expressly teach an interference layer that is a bilayer.  However, this deficiency is cured by Hughes et al.
Hughes et al. is directed to polymer membranes for continuous analyte sensors.  The device has an interference domain that reduces permeation of one or more interferents (paragraph 0002).  Bilayers of polycations and polyanion alternating layers are taught (paragraph 0161-0164).  The interference blocking ability provided by the alternating polycationic layer(s) and polyanionic layer(s) can be adjusted and/or controlled by creating covalent cross-links between the polycationic layer(s) and polyanionic layer(s).  The thickness of the layer can impact its permeability to interferents.  The overall thickness can be controlled by adjusting the number of layers (paragraphs 0168-0169).  By providing an interference domain with differing linear charge densities, an interference domain may be formed that comprises different polycationic/polyanionic bilayers that are designed specifically to exclude different interfering species based on certain characteristics of the targeted interfering species (paragraph 0173).    
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings Patent ‘377, Gough et al. Hughes et al. and utilize an interference domain with alternating layers of polycations and polyanions. One skilled in the art would have been motivated to utilize alternating layers (i.e. bilayer) in order to adjust and/or control the interfering characteristics as taught by Hughes et al.  Since patent ‘377 and Hughes et al. are directed to substantially similar devices, there is a reasonable expectation of success.  
Regarding the claimed contact angle, Gough et al. recognizes that the more hydrophobic a surface the higher the contact angle whereas a hydrophilic surface has a lower contact angle.  Therefore, it would have been obvious to one of ordinary skill in the art to manipulate the ratio of hydrophilic to hydrophobic regions in order to optimize the contact angle.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been obvious to one of ordinary skill in the art at the time of the invention to engage in routine experimentation to determine optimal or workable ranges that produce expected results.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955). NOTE: MPEP 2144.05.

Claims 1-4, 6, 10-17, 21-24 and 28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 26-27, 31 and 34-37 of copending Application No. 15394764 (USPGPUB No. 20170188905) in view of Boock et al.  Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims overlap in scope.  
The instant claims are set forth above.
Copending ‘764 claims a device for measurement of an analyte concentration, the device comprising: a continuous implantable sensor configured to generate a signal associated with a concentration of an analyte, the analyte comprising glucose; and a sensing membrane located over the continuous implantable sensor, the sensing membrane comprising: an interference domain formed from a plurality of layers, wherein a first layer of the plurality of layers comprises a polyanionic material and a second layer of the plurality of layers comprises a polycationic material; an enzyme domain having at least one enzyme, a surface-active end group containing polymer that comprises surface-active end groups that are zwitterionic, or are precursors or derivatives thereof; and  a biointerface domain having a contact angle of from about 200 to about 900, wherein the biointerface domain comprises a biointerface polymer, wherein the biointerface polymer comprises a polymer chain having both hydrophilic and hydrophobic regions and wherein the hydrophilic regions comprise a linear polymer chain wherein the first hydrophilic component comprises one or more zwitterion containing repeating units comprising a cation and an anion, wherein the cation, the anion, or, a combination thereof, of the zwitterion-containing repeating unit is part of the backbone of the biointerface polymer, wherein the zwitterion-containing repeating units comprises 10-55% by weight of the biointerface polymer wherein the zwitterion-containing repeating unit releasbly binds dexamethasone or a salt form of dexamethasone; wherein the biointerface polymer has a molecular weight of from about 10 kDa to about 500,000 kDa.  Sulfobetaines are claimed.  Isocyanate polymerization groups are claimed.  A polyethylene oxide segment is also claimed.  Overlapping molecular weight and polydispersity is claimed.  Overlapping contact angle is claimed.  Overlapping concentrations are claimed.
Copending ‘764 does not expressly claim the polyurethane is crosslinked.  However, this deficiency is cured by Boock et al.
Boock et al. is directed to zwitterion surface modifications for continuous sensors.  Base polymers include polyethers and polyurethanes wherein polyurethanes may include polyurethane copolymers such as polyether-urethane.  The base polymers may be selected for their bulk properties, such as, but not limited to, tensile strength, flex life, modulus and the like.  Polyurethanes are known to be relatively strong and to provide numerous reactive pathways which properties may be advantageous as bulk properties for a membrane domain of the continuous sensor.  A linear base polymer including biocompatible segmented block polyurethane copolymers comprising hard and soft segments may be used. In some embodiments, the hard segment of the copolymer may have a molecular weight of from about 160 daltons to about 10,000 daltons (0.16 to 10 kDa).  In some embodiments, the hydrophilic polymer maybe crosslinked.  Crosslinking can be achieved by any of a variety of methods for example by adding a crosslinking agents.  In some embodiments, a polyurethane polymer may be crosslinked in the presence of PVP by preparing a premix of the polymers and adding a crosslinking agent just prior to the production of the membrane.  Alternatively, it is contemplated that crosslinking may be achieved by irradiation at a wavelength sufficient to promote crosslinking between the hydrophilic polymer molecules which is believed to create a more tortuous diffusion path through the domain (paragraph 0193).  Concentrations of crosslinking agent is from about 3 to about 10 dry weight percent (paragraph 0194).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of copending ‘764 and Boock et al. and utilize a crosslinked polyurethane.  One skilled in the art would have been motivated to utilize a crosslinked polyurethane in order to form a more tortuous diffusion path as taught by Boock et al.  Since copending ‘764 and Boock et al. are directed to similar devices (i.e. zwitterionic coatings on continuous sensors) there is a reasonable expectation of success.
This is a provisional nonstatutory double patenting rejection.

Claims 1-4, 6, 10-17 and 21-24  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of US Patent No. 10045723 in view of Cao et al., Hughes et al. and Boock et al. Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims overlap in scope.  
The instant claims are set forth above.
Patent ‘723 claims a device for measurement of a glucose concentration, the device comprising: a sensor configured to generate a signal indicative of a glucose concentration; and a sensing membrane located over the sensor, wherein the sensing membrane comprises an outermost domain, wherein the outermost domain comprises a copolymer, wherein the copolymer comprises at least one betaine compound or a derivative thereof, wherein the copolymer comprises both hydrophilic and hydrophobic regions, wherein an amount of the at least one betaine compound or the derivative thereof in the outermost domain is from about 1% wt. to about 50% wt. of the outermost domain. The same betaines are claimed.  A polyurethane is claimed.  Measurement of glucose is claimed.  
 Patent ‘723 does not specify a contact angle.  While Patent ‘723 claims a polyurethane, Patent ‘723 does not expressly claim PEG.  However, this deficiency is cured by Cao et al. 
Cao et al. is directed to polyurethane containing zwitterionic sulfobetaine and their molecular chain rearrangement in water.  It is taught that polyurethanes are considered excellent biomedical materials possessing desirable physical/chemical properties and proved biocompatibility.  The polyurethanes have been used in various biomedical applications.  Improved non-thrombogenicity is always beneficial.  Various materials such as polyethylene glycol have been introduced into polyurethanes.  In addition to this substance addition has been focused on introducing materials containing zwitterion groups such as sulfobetaine.  Zwitterion groups have good hydrophilicity and there is numerous evidence that introduction of zwitterionic groups into materials enhance their biocompatibility (page 909, first two paragraphs).  Taught is the design and synthesis of novel polyurethanes containing sulfobetaines by a combination of ring opening polymerization and chain extension reaction.  Scheme 1 shows the synthetic route of PUR-APS (polyurethane-N,N’-bis(2-hydroxyethyl) methylamine ammonium propane sulfonate).

    PNG
    media_image1.png
    300
    767
    media_image1.png
    Greyscale
The polydispersity and molecular weight of the PUR-APS are taught in table 1.  Contact angles are taught in figure 4.  It is taught that the increase of molecular weight decreased the hydrophilicity of the prepolymers.  Contact angles of polyurethanes containing sulfobetaines were smaller than that of pure polyurethanes thereby indicating an increase of the hydrophilicity with the introduction of sulfobetaines (page 913, last paragraph).  It is taught that the introduction of sulfobetaine units into the polyurethane resulted in the enhancement of surface hydrophilicity and reduction of protein absorption.  In addition the blood compatibility of the polymers featured little hemolysis and delay of blood clotting time.  Therefore the polymers have excellent biocompatibility (pages 916-917, last paragraph).  
	Patent ‘723 does not claim a crosslinked polyurethane.  However, this deficiency is cured by Boock et al.
	The teachings of Boock et al. are set forth above.
Patent ‘723 does not expressly teach an interference layer that is a bilayer.  However, this deficiency is cured by Hughes et al.
Hughes et al. is directed to polymer membranes for continuous analyte sensors.  The device has an interference domain that reduces permeation of one or more interferents (paragraph 0002).  Bilayers of polycations and polyanion alternating layers are taught (paragraph 0161-0164).  The interference blocking ability provided by the alternating polycationic layer(s) and polyanionic layer(s) can be adjusted and/or controlled by creating covalent cross-links between the polycationic layer(s) and polyanionic layer(s).  The thickness of the layer can impact its permeability to interferents.  The overall thickness can be controlled by adjusting the number of layers (paragraphs 0168-0169).  By providing an interference domain with differing linear charge densities, an interference domain may be formed that comprises different polycationic/polyanionic bilayers that are designed specifically to exclude different interfering species based on certain characteristics of the targeted interfering species (paragraph 0173).    
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings Patent ‘723, Cao et al., Boock et al. and Hughes et al. and utilize an interference domain with alternating layers of polycations and polyanions. One skilled in the art would have been motivated to utilize alternating layers (i.e. bilayer) in order to adjust and/or control the interfering characteristics as taught by Hughes et al.  Since patent ‘723 and Hughes et al. are directed to substantially similar devices, there is a reasonable expectation of success.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings Patent ‘723, Cao et al., Boock et al. and Hughes et al.  and utilize a crosslinked polyurethane.  One skilled in the art would have been motivated to utilize a crosslinked polyurethane in order to form a more tortuous diffusion path as taught by Boock et al.  Since Patent ‘723 and Boock et al. are directed to similar devices (i.e. zwitterionic coatings on continuous sensors) there is a reasonable expectation of success.
 Regarding the claimed contact angle, firstly, Cao et al. teaches manipulation of the contact angle and contact angles appearing to read on those instantly claimed. Secondly, Cao et al. recognizes that the addition of PEG and the zwitterionic moiety lowers the contact angle.  Therefore, it would have been obvious to one of ordinary skill in the art to add PEG and zwitterions and manipulate the amount of PEG and zwitterionic moiety and therefore ultimately the amount of polyurethane in order to achieve the desired contact angle.  Additionally, one skilled in the art would have been motivated to manipulate the amount in order to manipulate the biocompatibility and water absorption as suggested by Cao et al.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been obvious to one of ordinary skill in the art at the time of the invention to engage in routine experimentation to determine optimal or workable ranges that produce expected results.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955). NOTE: MPEP 2144.05.
Therefore, the scopes of the patent claims and the instant application overlap and thus they are obvious variants of one another.

Response to Arguments
Applicants’ arguments filed May 31 2022 have been fully considered but they are not persuasive. 
Applicants argue that the ODP rejections are traversed and the rejections be held in abeyance. 
Regarding Applicants arguments, the rejections are maintained since applicant has not made any substantive arguments traversing the rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL VANHORN whose telephone number is (571)270-3502. The examiner can normally be reached M-Th 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABIGAIL VANHORN/           Primary Examiner, Art Unit 1616